Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       29-APR-2020
                                                       07:53 AM
                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                     PATRICIA LYNN COOKSON,
                          Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 16-O-073)

                       ORDER OF SUSPENSION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson,
                              JJ.)

          Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Hawaiʻi Supreme Court, the evidence

in the record, and the briefs, we find by clear and convincing

evidence that Respondent Cookson’s client violated a valid court

order governing visitation rights for his child due to the

planning and instruction of Respondent Cookson and that

Respondent Cookson did not thereafter take remedial action or

otherwise recognize that she had no authority to advise her

client in a course of action that resulted in her client

retaining the child in violation of the court order.
          We conclude, based on those findings, that Respondent

Cookson violated Rules 1.1 and 3.4(e) of the Hawaiʻi Rules of

Professional Conduct (2014).   We find that her misconduct

injured her client, his child, and Mother, as well as the

reputation of the legal profession.

          We find, in aggravation, that Respondent Cookson has

substantial experience in the practice of law and that

Respondent’s conduct affected a child.   We find, in mitigation,

that Respondent Cookson has a clean disciplinary record, did not

have a dishonest or selfish motive, displayed a cooperative

attitude toward disciplinary authorities, and has a good

character and reputation in the community.

          We find that the role Respondent Cookson’s misconduct

played in knowingly causing her client to violate a valid court

order warrants a substantial period of suspension.   However, we

take under consideration the mitigating factors listed above.

Finally, we note Respondent Cookson, in the January 23, 2020

reply brief, renewed her motion for oral argument.   Therefore,

          IT IS HEREBY ORDERED that the motion for oral argument

is denied.

          IT IS FURTHER ORDERED that Respondent Cookson,

pursuant to Rule 2.3(a)(2) of the Rules of the Supreme Court of

the State of Hawaiʻi (RSCH), is suspended from the practice of

                                2
law for 90 days, effective 30 days from the entry date of this

order.   Respondent Cookson is reminded that, pursuant to RSCH

Rule 2.17(a), she may not practice law until reinstated by an

order of this court.

          IT IS FURTHER ORDERED that, pursuant to RSCH Rule

2.16(d), within 10 days after the effective date of her

suspension, Respondent Cookson shall submit to this court proof

of compliance with the conditions of her suspension.

          IT IS FURTHER ORDERED that Respondent Cookson shall,

pursuant to RSCH Rule 2.3(c), bear the costs of the disciplinary

proceedings, upon approval by this court of a timely submitted

verified bill of costs from the Office of Disciplinary Counsel.

          DATED:   Honolulu, Hawaiʻi, April 29, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3